IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00172-CV

M&J BRAZOS VALLEY PROPERTY
HOLDINGS, LTD., AND MARK HOMEYER,
                                                           Appellants
v.

CHRISTOPHER AND KATIE STAVINOHA,
                                                           Appellees


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 27,466


                          MEMORANDUM OPINION


      The parties have filed an agreed motion in which they ask this Court to vacate the

trial court's judgment, dismiss the suit in the trial court, and dismiss this appeal. The

parties have reached an agreement to settle their differences in the underlying

proceeding.

      We have no authority to vacate the trial court's judgment, dismiss the suit in the

trial court, and dismiss the appeal. We have the authority, however, to vacate the trial
court’s judgment and dismiss the case by agreement of the parties. See TEX. R. APP. P.

42.1(a)(2)(A); 43.2(e).

       Accordingly, the “Agreed Motion to Dismiss Appeal, Vacate Trial Court

Judgment, and Dismiss Suit” is granted to the extent authorized. The trial court's Final

Judgment, signed on April 18, 2018 is vacated and the case is dismissed with prejudice.

TEX. R. APP. P. 42.1(a)(2)(A); 43.2(e). Because the Court was unable to grant the entirety

of the parties' motion, the Court has endeavored to implement the substance of the

parties' agreed motion to achieve the same result. If the parties determine that the

judgment of the Court does not accomplish the parties' intended result, a timely motion

for rehearing must be filed which addresses the manner in which the Court can

implement the agreement of the parties within the limitations of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.1; 49.1.

        Pursuant to the agreement of the parties, it is further ordered that all costs are

taxed against the party incurring the same. See id. 42.1(d).




                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; judgment vacated; case dismissed
Opinion delivered and filed January 9, 2019
[CV06]



M&J Brazos Valley Property Holdings, Ltd. v. Stavinoha                              Page 2